Citation Nr: 0824935	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  04-30 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran had active service from January 1963 to January 
1967. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims. 
 
The veteran testified at a Travel Board hearing in July 2006 
before the undersigned Veterans Law Judge and at a hearing 
before an RO Decision Review Officer (DRO) in May 2004.  
Transcripts of the testimony at those hearings are associated 
with the claims file.

The appeal was remanded during September 2006 for further 
development.  The case has been returned to the Board for 
further appellate review. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a September 2006 remand, the Board requested ship logs for 
the USS Sterlet and USS Ranger to be searched; possibly 
reflecting whether the vessels were in port at Subic Bay at 
any time during the period from September 1964 through 
October 1964 and to further ascertain if there were any crew 
members from either vessel fatally injured.  Although the 
RO/AMC sent a request to the U.S. Army and Joint Services 
Records Research Center (JSRRC) asking for such information, 
the JSRRC only responded, in pertinent part, concerning the 
USS Sterlet.  There was no response concerning if the USS 
Ranger was in port during the prescribed period and, if so, 
whether there where any casualties among the crew members.  

The Board's September 2006 remand conferred on the veteran 
the right to compliance with the remand orders, as a matter 
of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   
However, as already explained herein, the Board's remand 
orders were not fully complied with.  Thus, the RO/AMC is 
required to conduct the development requested by the Board in 
order for the veteran's claim to be fully and fairly 
adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the JSRRC to 
conduct research of the ship's logs, and 
other documents, of the USS Ranger, for 
the period September and October 1964 to 
determine if the USS Ranger was at Subic 
Bay, Republic of Philippines during that 
time period.  If so, request the JSRRC to 
determine if any of the crew of the USS 
Ranger was killed at or near where the 
vessel was moored. 
 
2.  If, and only if, the JSRRC confirms 
the claimed incident, the RO/AMC should 
arrange for an appropriate psychiatric 
examination for the veteran, to determine 
whether he currently suffers from PTSD as 
a result of the verified stressor.  The 
claims folder and copy of this remand must 
be made available to and reviewed by the 
examiner prior to the completion of the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All tests and studies deemed 
necessary should be conducted. 

3.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
If the benefit sought on appeal remains 
denied, the veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

